Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF NEW MEXICO

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Safe Site Youth Development, Inc. a New Mexico Non-Profit Corporation

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1800 Main St. NE                                                PO Box 1195
                                  Los Lunas, NM 87031                                             Los Lunas, NM 87031
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Valencia                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       http://safesitenm.com/


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




               Case 19-10282-t11                  Doc 1     Filed 02/09/19            Entered 02/09/19 13:14:08 Page 1 of 36
Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
Debtor    Safe Site Youth Development, Inc. a New Mexico                                                Case number (if known)
          Non-Profit Corporation
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                     Relationship
                                                  District                                 When                              Case number, if known



                 Case 19-10282-t11                  Doc 1        Filed 02/09/19             Entered 02/09/19 13:14:08 Page 2 of 36
Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
Debtor   Safe Site Youth Development, Inc. a New Mexico                                            Case number (if known)
         Non-Profit Corporation
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




                Case 19-10282-t11               Doc 1        Filed 02/09/19             Entered 02/09/19 13:14:08 Page 3 of 36
Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Debtor    Safe Site Youth Development, Inc. a New Mexico                                           Case number (if known)
          Non-Profit Corporation
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      February 9, 2019
                                                  MM / DD / YYYY


                             X   /s/ Felix Candelaria & Sarah Candelaria                                  Felix Candelaria & Sarah Candelaria
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Site Directors




18. Signature of attorney    X   /s/ Don F. Harris                                                         Date February 9, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Don F. Harris
                                 Printed name

                                 NM Financial Law, P.C.
                                 Firm name

                                 320 Gold Avenue SW, Suite 1401
                                 Albuquerque, NM 87102-3299
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     505-503-1637                  Email address      nmfl@nmfinanciallaw.com

                                 7186 NM
                                 Bar number and State




                 Case 19-10282-t11              Doc 1       Filed 02/09/19             Entered 02/09/19 13:14:08 Page 4 of 36
Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
 Fill in this information to identify the case:

 Debtor name         Safe Site Youth Development, Inc. a New Mexico Non-Profit Corporation

 United States Bankruptcy Court for the:            DISTRICT OF NEW MEXICO

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          February 9, 2019                        X /s/ Felix Candelaria & Sarah Candelaria
                                                                       Signature of individual signing on behalf of debtor

                                                                       Felix Candelaria & Sarah Candelaria
                                                                       Printed name

                                                                       Site Directors
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




             Case 19-10282-t11                       Doc 1           Filed 02/09/19            Entered 02/09/19 13:14:08 Page 5 of 36
 Fill in this information to identify the case:
 Debtor name Safe Site Youth Development, Inc. a New Mexico Non-Profit
                    Corporation
 United States Bankruptcy Court for the: DISTRICT OF NEW MEXICO                                                                                       Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Amelia P. Nelson                                                Attorney for     Contingent                                                                                      $0.00
 1324 6th Street, NW                                             Judith Seligman  Unliquidated
 Albuquerque, NM                                                 and Lissa Guzman Disputed
 87102
 Children Youth &                                                                                                                                                         $37,000.00
 Families Department
 1031 Lamberton Pl,
 NE
 Albuquerque, NM
 87107
 Cowboy Finance                                    2015 Chevrolet                                                    $20,963.08                        $0.00              $20,963.08
 PO Box 1618                     rjautonm@gmail.co Express
 Peralta, NM 87042               m
 Cowboy Finance                                    2016 Chevrolet                                                    $15,033.15                        $0.00              $15,033.15
 PO Box 1618                     rjautonm@gmail.co Express
 Peralta, NM 87042               m
 Cowboy Finance                                    2015 Chevrolet                                                    $14,846.78                        $0.00              $14,846.78
 PO Box 1618                     rjautonm@gmail.co Express
 Peralta, NM 87042               m
 Cowboy Finance                                    2013 Ford                                                         $10,301.68                        $0.00              $10,301.68
 PO Box 1618                     rjautonm@gmail.co Econoline
 Peralta, NM 87042               m
 Cowboy Finance                                    2011 Chevrolet                                                      $8,055.84                       $0.00                $8,055.84
 PO Box 1618                     rjautonm@gmail.co Equinox (Vehicle
 Peralta, NM 87042               m                 is to be owned by
                                                   F&S Candelaria,
                                                   LLC but is
                                                   registered in the
                                                   names of Felix
                                                   and Sarah
                                                   Candelaria.)




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                    Case 19-10282-t11                     Doc 1       Filed 02/09/19             Entered 02/09/19 13:14:08 Page 6 of 36
 Debtor    Safe Site Youth Development, Inc. a New Mexico                                                     Case number (if known)
           Non-Profit Corporation
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Daniel and Rachel                                               Second, Third,         Contingent                                                                                $0.00
 Melendez                                                        Fourth and Fifth       Unliquidated
 1210 San Juan                                                   Mortgages on           Disputed
 Roswell, NM 88201                                               residential
                                                                 property. Does
                                                                 not appear to
                                                                 involve company
                                                                 debt.
 FCC Finance, LLC                                                Playground             Unliquidated                   $8,798.49                 $5,000.00                  $3,798.49
 PO Box 795489                                                   Equipment
 Dallas, TX 75248
 FCC Financial                                                   Playground                                          $10,021.71                        $0.00              $10,021.71
 PO Box 223905                                                   Equipment
 Dallas, TX 75222
 Ilene Marchant                                                  Potential state        Contingent                                                                      $423,710.80
 611 Taylor Rd                                                   court judgment         Unliquidated
 Los Lunas, NM                                                   for breach of          Disputed
 87031                                                           lease contract.
 Internal Revenue                                                941 Taxes not          Contingent                                                                      $200,000.00
 Service                                                         secured not
 324 25th St.                                                    federal tax lien
 Ogden, UT 84401
 Internal Revenue                                                Accounts                                           $206,051.56               $150,000.00                 $56,051.56
 Service                                                         receiveable, one
 324 25th St.                                                    month
 Ogden, UT 84401
 Judith Seligman                                                 Ms. Seligman           Contingent                                                                                $0.00
 10916 Lagrange                                                  (contract              Unliquidated
 Park Dr                                                         employee) fired        Disputed
 Albuquerque, NM                                                 for defrauding
                                                                 debtor. Ms.
                                                                 Seligman has
                                                                 sued claiming
                                                                 wrongful
                                                                 termination.
 Lisa Guzman                                                     Wrongful               Contingent                                                                                $0.00
 10617 Pennyback                                                 discharge claim        Unliquidated
 Park. Dr                                                                               Disputed
 Albuquerque, NM
 87123
 ML Factors                                                      Factoring of       Contingent                       $18,000.00               $150,000.00                 $18,000.00
 456A Central Ave,                                               accounts           Unliquidated
 #129                                                            receivable. Junior Disputed
 Cedarhurst, NY                                                  to IRS and VNBAC
 11516                                                           and




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                    Case 19-10282-t11                     Doc 1        Filed 02/09/19            Entered 02/09/19 13:14:08 Page 7 of 36
 Debtor    Safe Site Youth Development, Inc. a New Mexico                                                     Case number (if known)
           Non-Profit Corporation
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Sunwest Trust                                                                                                       $82,000.00                        $0.00              $82,000.00
 Attn: Benny
 Archibeque -
 Trustee
 10600 Menaul Blvd
 NE
 Albuquerque, NM
 87112
 US Bank                                                         Revolving                                                                                                  $1,000.00
 2421 Main St SE                                                 Account
 Los Lunas, NM
 87031
 VNB Assets                                                      Blanket lien on      Contingent                    $416,269.82                 $25,000.00              $391,269.82
 Corporation                                                     personal property Disputed
 PO Box 2280                                                     and accounts and
 Espanola, NM 87532                                              receivables.
                                                                 However, Fed. Tax
                                                                 Lien now trumps
                                                                 receivables. Am.
                                                                 Invest. Fin. v. U.S.
                                                                 476 F.3d. 81




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                    Case 19-10282-t11                     Doc 1        Filed 02/09/19            Entered 02/09/19 13:14:08 Page 8 of 36
 Fill in this information to identify the case:

 Debtor name            Safe Site Youth Development, Inc. a New Mexico Non-Profit Corporation

 United States Bankruptcy Court for the:                       DISTRICT OF NEW MEXICO

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $            76,550.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $            76,550.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           810,342.11


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           200,000.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           461,710.80


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           1,472,052.91




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
              Case 19-10282-t11                                 Doc 1               Filed 02/09/19                        Entered 02/09/19 13:14:08 Page 9 of 36
 Fill in this information to identify the case:

 Debtor name         Safe Site Youth Development, Inc. a New Mexico Non-Profit Corporation

 United States Bankruptcy Court for the:            DISTRICT OF NEW MEXICO

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                    US Bank
                    2421 Main St. SE                                         Operating Checking
           3.1.     Los Lunas, NM 87031                                      Account                        0585                                    $30,000.00


                    US Bank
                    2421 Main St. SE                                         Payroll Checking
           3.2.     Los Lunas, NM 87031                                      Account                        0577                                    $25,000.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                     $55,000.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 19-10282-t11                       Doc 1            Filed 02/09/19   Entered 02/09/19 13:14:08 Page 10 of 36
 Debtor         Safe Site Youth Development, Inc. a New Mexico                                   Case number (If known)
                Non-Profit Corporation
                Name

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of      Valuation method used   Current value of
                                                      physical inventory         debtor's interest      for current value       debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           7 Computers - $1,350
           4 Desks - $1,800
           Phone System - $2,000
           TV - $150
           DVR - $50
           Range - $1,000
           Refrigerator - $1,000
           Freezer - $1,000
           Books - $2,500
           Pictures - $500

           1800 Main St. NE
           L:os Lunas, NM 87031                                                          $11,350.00                                       $11,350.00




 23.       Total of Part 5.                                                                                                           $11,350.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 19-10282-t11                       Doc 1            Filed 02/09/19      Entered 02/09/19 13:14:08 Page 11 of 36
 Debtor         Safe Site Youth Development, Inc. a New Mexico                                 Case number (If known)
                Non-Profit Corporation
                Name

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                 Net book value of      Valuation method used   Current value of
                                                                               debtor's interest      for current value       debtor's interest
                                                                               (Where available)

 39.       Office furniture
           Cabinets, Chairs, Trash Cans                                                  $5,000.00                                        $5,000.00



 40.       Office fixtures
           Playground Equipment                                                              $0.00                                              $0.00



 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                              $5,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                 Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers               debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                       (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2001 Dodge Ram Wagon                                                    $0.00                                          $500.00


           47.2.     2002 Dodge Ram Wagon                                                    $0.00                                          $500.00


           47.3.     2001 Dodge Ram Wagon                                                    $0.00                                          $500.00


           47.4.     2007 Chrysler Town & Country                                            $0.00                                        $1,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 19-10282-t11                       Doc 1            Filed 02/09/19    Entered 02/09/19 13:14:08 Page 12 of 36
 Debtor         Safe Site Youth Development, Inc. a New Mexico                               Case number (If known)
                Non-Profit Corporation
                Name

            47.5.    2003 Ford Econoline                                                    $0.00                            $1,200.00


            47.6.    2006 Ford Explorer                                                     $0.00                            $1,500.00


            47.7.    2011 Chevrolet Equinox (Vehicle is to be
                     owned by F&S Candelaria, LLC but is
                     registered in the names of Felix and
                     Sarah Candelaria.)                                                     $0.00                                  $0.00


            47.8.    2013 Ford Econoline                                                    $0.00                                  $0.00


            47.9.    2015 Chevrolet Express                                                 $0.00                                  $0.00


            47.10
            .     2016 Chevrolet Express                                                    $0.00                                  $0.00


            47.11
            .     2015 Chevrolet Express                                                    $0.00                                  $0.00



 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)

 51.        Total of Part 8.                                                                                             $5,200.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                    page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
            Case 19-10282-t11                       Doc 1            Filed 02/09/19   Entered 02/09/19 13:14:08 Page 13 of 36
 Debtor         Safe Site Youth Development, Inc. a New Mexico                               Case number (If known)
                Non-Profit Corporation
                Name

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                      Current value of
                                                                                                                      debtor's interest


 71.       Notes receivable
           Description (include name of obligor)

 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)
           Potential lawsuit against Judith Seligman (Former
           Bookkeeper) for embezzlement of company funds.
           Embezzlement has so far been traced from 12/31/2015 -
           1/4/2018 in the amount of $341,847.46. Additionally
           there are unknown transactions that have been traced
           from 1/5/2015 - 1/8/2018 in the amount of $265,137.49
           that could be linked to the embezzlement activity.                                                                     Unknown
           Nature of claim          Embezzlement,
                                    Misappropriation
           Amount requested                             $0.00



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                         $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
            Case 19-10282-t11                       Doc 1            Filed 02/09/19   Entered 02/09/19 13:14:08 Page 14 of 36
 Debtor          Safe Site Youth Development, Inc. a New Mexico                                                      Case number (If known)
                 Non-Profit Corporation
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $55,000.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $11,350.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $5,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                        $5,200.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $76,550.00          + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                   $76,550.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
             Case 19-10282-t11                          Doc 1            Filed 02/09/19                   Entered 02/09/19 13:14:08 Page 15 of 36
 Fill in this information to identify the case:

 Debtor name         Safe Site Youth Development, Inc. a New Mexico Non-Profit Corporation

 United States Bankruptcy Court for the:            DISTRICT OF NEW MEXICO

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Cowboy Finance                                 Describe debtor's property that is subject to a lien                     $8,055.84                     $0.00
       Creditor's Name                                2011 Chevrolet Equinox (Vehicle is to be
                                                      owned by F&S Candelaria, LLC but is
                                                      registered in the names of Felix and Sarah
       PO Box 1618                                    Candelaria.)
       Peralta, NM 87042
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
       rjautonm@gmail.com                                No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Cowboy Finance                                 Describe debtor's property that is subject to a lien                   $10,301.68                      $0.00
       Creditor's Name                                2013 Ford Econoline
       PO Box 1618
       Peralta, NM 87042
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
       rjautonm@gmail.com                                No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply



Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 19-10282-t11                       Doc 1            Filed 02/09/19             Entered 02/09/19 13:14:08 Page 16 of 36
              Safe Site Youth Development, Inc. a New Mexico
 Debtor       Non-Profit Corporation                                                                   Case number (if know)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Cowboy Finance                                 Describe debtor's property that is subject to a lien                     $14,846.78         $0.00
       Creditor's Name                                2015 Chevrolet Express
       PO Box 1618
       Peralta, NM 87042
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
       rjautonm@gmail.com                                No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Cowboy Finance                                 Describe debtor's property that is subject to a lien                     $15,033.15         $0.00
       Creditor's Name                                2016 Chevrolet Express
       PO Box 1618
       Peralta, NM 87042
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
       rjautonm@gmail.com                                No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   Cowboy Finance                                 Describe debtor's property that is subject to a lien                     $20,963.08         $0.00
       Creditor's Name                                2015 Chevrolet Express
       PO Box 1618
       Peralta, NM 87042
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
       rjautonm@gmail.com                                No


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 2 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 19-10282-t11                       Doc 1            Filed 02/09/19             Entered 02/09/19 13:14:08 Page 17 of 36
              Safe Site Youth Development, Inc. a New Mexico
 Debtor       Non-Profit Corporation                                                                   Case number (if know)
              Name

       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   FCC Finance, LLC                               Describe debtor's property that is subject to a lien                       $8,798.49     $5,000.00
       Creditor's Name                                Playground Equipment
       PO Box 795489
       Dallas, TX 75248
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   FCC Financial                                  Describe debtor's property that is subject to a lien                      $10,021.71          $0.00
       Creditor's Name                                Playground Equipment
       PO Box 223905
       Dallas, TX 75222
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.8   Internal Revenue Service                       Describe debtor's property that is subject to a lien                     $206,051.56   $150,000.00

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 3 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
            Case 19-10282-t11                       Doc 1            Filed 02/09/19             Entered 02/09/19 13:14:08 Page 18 of 36
              Safe Site Youth Development, Inc. a New Mexico
 Debtor       Non-Profit Corporation                                                                   Case number (if know)
              Name

       Creditor's Name                                Accounts receiveable, one month
       324 25th St.
       Ogden, UT 84401
       Creditor's mailing address                     Describe the lien
                                                      Federal Tax Lien filed on October 29, 2018 in
                                                      Valencia County
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2193
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.9   ML Factors                                     Describe debtor's property that is subject to a lien                     $18,000.00   $150,000.00
       Creditor's Name                                Factoring of accounts receivable. Junior to
                                                      IRS and VNBAC and
       456A Central Ave, #129
       Cedarhurst, NY 11516
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       6/20/2016                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.1
 0     Sunwest Trust                                  Describe debtor's property that is subject to a lien                     $82,000.00          $0.00
       Creditor's Name
       Attn: Benny Archibeque -
       Trustee
       10600 Menaul Blvd NE
       Albuquerque, NM 87112
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 4 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
            Case 19-10282-t11                       Doc 1            Filed 02/09/19             Entered 02/09/19 13:14:08 Page 19 of 36
              Safe Site Youth Development, Inc. a New Mexico
 Debtor       Non-Profit Corporation                                                                   Case number (if know)
              Name

        Last 4 digits of account number
        0081
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.1
 1      VNB Assets Corporation                        Describe debtor's property that is subject to a lien                     $416,269.82           $25,000.00
        Creditor's Name                               Blanket lien on personal property and
                                                      accounts and receivables. However, Fed. Tax
                                                      Lien now trumps receivables. Am. Invest.
                                                      Fin. v. U.S. 476 F.3d. 810 (10th Cir. 2006);
                                                      Bank has first lien on toys and office
        PO Box 2280                                   equipment only now.
        Espanola, NM 87532
        Creditor's mailing address                    Describe the lien
                                                      UCC Lien 20140022028D
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        2/14/2018                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        0560
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.                                        Disputed




 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $810,342.11

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
         Coll Brothers Law
         Eric J. Coll                                                                                           Line   2.11
         408 W College Blvd.
         Roswell, NM 88201

         JAM Acceptance, LLC
         PO BOX 223905                                                                                          Line   2.6
         Dallas, TX 75222-3905

         Sanchez, Mowrer & Desiderio PC
         Isaac Emmanuel                                                                                         Line   2.11
         115 8th St SW
         Albuquerque, NM 87102




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 5 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 19-10282-t11                       Doc 1            Filed 02/09/19             Entered 02/09/19 13:14:08 Page 20 of 36
              Safe Site Youth Development, Inc. a New Mexico
 Debtor       Non-Profit Corporation                                                       Case number (if know)
              Name

        Spann, Hollowwa & Artley
        J. Kerwin Hollowwa                                                                        Line   2.11
        PO Box 1307
        Albuquerque, NM 87103




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property             page 6 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
            Case 19-10282-t11                       Doc 1            Filed 02/09/19   Entered 02/09/19 13:14:08 Page 21 of 36
 Fill in this information to identify the case:

 Debtor name         Safe Site Youth Development, Inc. a New Mexico Non-Profit Corporation

 United States Bankruptcy Court for the:            DISTRICT OF NEW MEXICO

 Case number (if known)
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $200,000.00          $200,000.00
           Internal Revenue Service                                  Check all that apply.
           324 25th St.                                                 Contingent
           Ogden, UT 84401                                              Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           03/31/2017                                                941 Taxes not secured not federal tax lien

           Last 4 digits of account number 2193                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    Unknown
           Amelia P. Nelson                                                            Contingent
           1324 6th Street, NW
                                                                                       Unliquidated
           Albuquerque, NM 87102
                                                                                       Disputed
           Date(s) debt was incurred
           Last 4 digits of account number                                         Basis for the claim:     Attorney for Judith Seligman and Lissa Guzman
                                                                                   Is the claim subject to offset?           No   Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                   $37,000.00
           Children Youth & Families Department                                        Contingent
           1031 Lamberton Pl, NE                                                       Unliquidated
           Albuquerque, NM 87107                                                       Disputed
           Date(s) debt was incurred Prior to 2017
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?           No   Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                              page 1 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   49191                                           Best Case Bankruptcy
            Case 19-10282-t11                       Doc 1            Filed 02/09/19                 Entered 02/09/19 13:14:08 Page 22 of 36
              Safe Site Youth Development, Inc. a New Mexico
 Debtor       Non-Profit Corporation                                                                  Case number (if known)
              Name

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              Unknown
           Daniel and Rachel Melendez                                           Contingent
           1210 San Juan
                                                                                Unliquidated
           Roswell, NM 88201
                                                                                Disputed
           Date(s) debt was incurred 2015 to 2016
           Last 4 digits of account number                                                   Second, Third, Fourth and Fifth Mortgages on
                                                                             Basis for the claim:
                                                                             residential property. Does not appear to involve company debt.
                                                                             Is the claim subject to offset?         No    Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $423,710.80
           Ilene Marchant                                                       Contingent
           611 Taylor Rd
                                                                                Unliquidated
           Los Lunas, NM 87031
                                                                                Disputed
           Date(s) debt was incurred 11/21/2017
           Last 4 digits of account number 1441                              Basis for the claim:    Potential state court judgment for breach of lease
                                                                             contract.
                                                                             Is the claim subject to offset?         No    Yes

 3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              Unknown
           Judith Seligman                                                      Contingent
           10916 Lagrange Park Dr
                                                                                Unliquidated
           Albuquerque, NM
                                                                                Disputed
           Date(s) debt was incurred January 2018
           Last 4 digits of account number                                                  Ms. Seligman (contract employee) fired for
                                                                             Basis for the claim:
                                                                             defrauding debtor. Ms. Seligman has sued claiming wrongful
                                                                             termination.
                                                                             Is the claim subject to offset?         No    Yes

 3.6       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              Unknown
           Lisa Guzman                                                          Contingent
           10617 Pennyback Park. Dr
                                                                                Unliquidated
           Albuquerque, NM 87123
                                                                                Disputed
           Date(s) debt was incurred January 2018
           Last 4 digits of account number                                   Basis for the claim:    Wrongful discharge claim
                                                                             Is the claim subject to offset?         No    Yes

 3.7       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,000.00
           US Bank                                                              Contingent
           2421 Main St SE                                                      Unliquidated
           Los Lunas, NM 87031                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Revolving Account
           Last 4 digits of account number      6827
                                                                             Is the claim subject to offset?         No    Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       Latisha K. Frederick
           Davis Miles, PLLC                                                                          Line     3.4
           320 Gold Ave. SW Ste. 1111
                                                                                                             Not listed. Explain
           Albuquerque, NM 87102


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 2 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-10282-t11                       Doc 1            Filed 02/09/19          Entered 02/09/19 13:14:08 Page 23 of 36
              Safe Site Youth Development, Inc. a New Mexico
 Debtor       Non-Profit Corporation                                                              Case number (if known)
              Name

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                    200,000.00
 5b. Total claims from Part 2                                                                       5b.   +   $                    461,710.80

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                      661,710.80




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 3 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 19-10282-t11                       Doc 1            Filed 02/09/19       Entered 02/09/19 13:14:08 Page 24 of 36
 Fill in this information to identify the case:

 Debtor name         Safe Site Youth Development, Inc. a New Mexico Non-Profit Corporation

 United States Bankruptcy Court for the:            DISTRICT OF NEW MEXICO

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                   Lease on daycare
             lease is for and the nature of               facility located at 1800
             the debtor's interest                        Main St. NE, Los Lunas,
                                                          NM 87031. Rent is
                                                          $36,203.52 monthly
                                                          Managing Company for
                                                          Four Seas Los Lunas is
                                                          COBA Real Estate
                                                          Group, James A.
                                                          Jaramillo, 400 Rio
                                                          Grande Boulevard NW,
                                                          Albuquerque, NM
                                                          87104.
                  State the term remaining
                                                                                      Four Seas Los Lunas, LLC
             List the contract number of any                                          13241 Highway 155 S
                   government contract                                                Tyler, TX 75703




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 19-10282-t11                       Doc 1            Filed 02/09/19   Entered 02/09/19 13:14:08 Page 25 of 36
 Fill in this information to identify the case:

 Debtor name         Safe Site Youth Development, Inc. a New Mexico Non-Profit Corporation

 United States Bankruptcy Court for the:            DISTRICT OF NEW MEXICO

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                       Name                        Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                      State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                      State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                      State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                      State      Zip Code




Official Form 206H                                                               Schedule H: Your Codebtors                                   Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 19-10282-t11                       Doc 1            Filed 02/09/19     Entered 02/09/19 13:14:08 Page 26 of 36
 Fill in this information to identify the case:

 Debtor name         Safe Site Youth Development, Inc. a New Mexico Non-Profit Corporation

 United States Bankruptcy Court for the:            DISTRICT OF NEW MEXICO

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       For prior year:                                                                             Operating a business                             $2,279,367.00
       From 1/01/2018 to 12/31/2018                                                                         Gross Revenue from
                                                                                                   Other    Operation of Safesite


       For year before that:                                                                       Operating a business                             $1,971,684.00
       From 1/01/2017 to 12/31/2017                                                                         Gross Revenue from
                                                                                                   Other    Operation of Safesite


       For the fiscal year:                                                                        Operating a business                             $1,971,684.00
       From 1/01/2016 to 12/31/2016                                                                         Gross Revenue from
                                                                                                   Other    Operation of Safesite

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 19-10282-t11                       Doc 1            Filed 02/09/19         Entered 02/09/19 13:14:08 Page 27 of 36
 Debtor       Safe Site Youth Development, Inc. a New Mexico Non-Profit                                 Case number (if known)
              Corporation

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Internal Revenue Service                                    December                         $15,000.00           Secured debt
               PO Box 7346                                                 through                                               Unsecured loan repayments
               Philadelphia, PA 19101-7346                                 January                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Back Taxes


       3.2.
               Shamrock Foods                                              Monthly                          $15,201.00           Secured debt
               2 Shamrock Way NW                                                                                                 Unsecured loan repayments
               Albuquerque, NM 87120                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.3.
               Presbyterian Health Plan                                    Monthly                          $11,976.75           Secured debt
               PO Box 27489                                                                                                      Unsecured loan repayments
               Albuquerque, NM 87120                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Health Insurance


       3.4.
               Philadelphia Insurance                                      Monthly                            $6,587.49          Secured debt
               One Bala Plaza, Suite 100                                                                                         Unsecured loan repayments
               Bala Cynwyd, PA 19004                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Insurance


       3.5.
               USI Southwest, Inc.                                         Monthly                            $8,610.00          Secured debt
               4100 Osuna Road NE, Suite 2-203                                                                                   Unsecured loan repayments
               Albuquerque, NM 87109                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other NM Mutual


       3.6.
               VNB Assets Corp.                                            Monthly                            $7,500.00          Secured debt
               PO Box 2280                                                                                                       Unsecured loan repayments
               Espanola, NM 87532
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.7.
               Gabby's Cleaning Co.                                        Monthly                            $7,149.00          Secured debt
               149 San Antonio Road                                                                                              Unsecured loan repayments
               Los Lunas, NM 87031                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.8.
               Leigh Van Gilst CPA & Assoc.                                Monthly                          $21,674.96           Secured debt
               121-A Don Diego Street SE                                                                                         Unsecured loan repayments
               Los Lunas, NM 87031                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Accountant Services




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              Case 19-10282-t11                     Doc 1            Filed 02/09/19         Entered 02/09/19 13:14:08 Page 28 of 36
 Debtor       Safe Site Youth Development, Inc. a New Mexico Non-Profit                                 Case number (if known)
              Corporation

       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.9.
               Issac Emmanuel                                              Monthly                          $29,661.99                Secured debt
               115 Eigth Street SW                                                                                                    Unsecured loan repayments
               Albuquerque, NM 87103                                                                                                  Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other Legal Fees



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property

       VNB Assets Corporation                                    1716 and 1666 Los Lentes Road                                 1/16/2018                 $468,000.00
       PO Box 2280                                               Los Lunas, NM
       Espanola, NM 87532


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 19-10282-t11                     Doc 1            Filed 02/09/19         Entered 02/09/19 13:14:08 Page 29 of 36
 Debtor       Safe Site Youth Development, Inc. a New Mexico Non-Profit                                     Case number (if known)
              Corporation

               Case title                                        Nature of case               Court or agency's name and             Status of case
               Case number                                                                    address
       7.1.    VNB Assets Corporation                            Breach of                    Thirteenth Judicial District                Pending
                                                                 Contract                     County of Valencia - State                  On appeal
               v.                                                Debt & Money                 of NM
                                                                                                                                          Concluded
                                                                 Due, Foreclose               1835 NM-314
               Felix J. Candelaria, Jr., Sarah                   Mortgage and to              Los Lunas, NM 87031
               D. Candelaria, Safe Site Child                    Foreclose
               Development, Inc., Daniel P.                      Security Interest
               Melendez, Rachel Melendez,
               Knight Capital Funding, LLC,
               Corporation Service
               Company, ML Factors
               Funding, LLC, and Kings
               Cash Group
               D-1314-CV-2017-00560

       7.2.    Seligman, et al v. Candelaria,                    Wrongful                     Second Judicial District                    Pending
               et. al                                            Termination                  Court                                       On appeal
               D-202-CV-2018-2583                                                             400 Lomas, NW
                                                                                                                                          Concluded
                                                                                              Albuquerque, NM 87102


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                  Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss             Value of property
       how the loss occurred                                                                                                                                       lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).
       Funds embezzled by former                                                                                            2018                           $70,000.00
       employee. Currently under
       investigation by the police.
       Approximately $70,000.00.


 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 19-10282-t11                     Doc 1            Filed 02/09/19            Entered 02/09/19 13:14:08 Page 30 of 36
 Debtor        Safe Site Youth Development, Inc. a New Mexico Non-Profit                                 Case number (if known)
               Corporation

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates              Total amount or
                 the transfer?                                                                                                                             value
                 Address
       11.1.     NM Financial Law, P.C.                                                                                        03/19/2018 -
                 320 Gold Avenue SW, Suite                                                                                     $20,000.00
                 1401                                                                                                          10/26/2018 -
                 Albuquerque, NM 87102-3299                          Attorney Fees                                             $2,000.00              $22,000.00

                 Email or website address
                 nmfl@nmfinanciallaw.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                  Date transfer            Total amount or
                Address                                          payments received or debts paid in exchange             was made                          value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:       Personally Identifiable Information



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 19-10282-t11                       Doc 1            Filed 02/09/19         Entered 02/09/19 13:14:08 Page 31 of 36
 Debtor      Safe Site Youth Development, Inc. a New Mexico Non-Profit                                  Case number (if known)
             Corporation

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                        Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?
                                                                      Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                      Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 19-10282-t11                       Doc 1            Filed 02/09/19         Entered 02/09/19 13:14:08 Page 32 of 36
 Debtor      Safe Site Youth Development, Inc. a New Mexico Non-Profit                                  Case number (if known)
             Corporation


Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                     Court or agency name and            Nature of the case                            Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    F&S Candelaria, LLC                              Holds vehicles for Safe Site. The                EIN:
             881 Pinzon Street NW                             LLC is going to be disolved.
             Los Lunas, NM 87031                                                                               From-To      10/22/2009 - Present

    25.2.    Safe Site Yout Development,                      Child Day Care Services 501(c)(3)                EIN:         XX-XXXXXXX
             Inc.
             c/o Felix Candelaria, Jr.                                                                         From-To      12/2009 - Present
             PO Box 1195
             Los Lunas, NM 87031


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Leigh Van Gilst, CPA & Associates                                                                                          01/2018 - Present
                    121A Don Diego SE
                    Los Lunas, NM 87031

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 19-10282-t11                       Doc 1            Filed 02/09/19         Entered 02/09/19 13:14:08 Page 33 of 36
 Debtor      Safe Site Youth Development, Inc. a New Mexico Non-Profit                                  Case number (if known)
             Corporation

              None

       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26b.1.       Leigh Van Gilst                                                                                                      Financial Statement
                                                                                                                                         currently being
                                                                                                                                         prepared.
       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26b.2.       Leigh Van Gilst                                                                                                      Audit being
                                                                                                                                         prepared by JJ
                                                                                                                                         Griego.

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Leigh Van Gilst



    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Felix Candelaria Jr.                           PO Box 1195                                         Chair
                                                      Los Lunas, NM 87031

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Raymond J. Garcia                              2060 Main St. NE                                    Treasurer
                                                      Los Lunas, NM 87031

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Catherine Campbell                             3204 Mata Ortiz Dr SW                               Secretary
                                                      Albuquerque, NM 87121

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Sarah Candelaria                               PO Box 1195                                         Executive Director
                                                      Los Lunas, NM 87031




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 19-10282-t11                       Doc 1            Filed 02/09/19         Entered 02/09/19 13:14:08 Page 34 of 36
 Debtor      Safe Site Youth Development, Inc. a New Mexico Non-Profit                                  Case number (if known)
             Corporation

29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         February 9, 2019

 /s/ Felix Candelaria & Sarah Candelaria                                 Felix Candelaria & Sarah Candelaria
 Signature of individual signing on behalf of the debtor                 Printed name

 Position or relationship to debtor         Site Directors

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 19-10282-t11                       Doc 1            Filed 02/09/19         Entered 02/09/19 13:14:08 Page 35 of 36
                                                               United States Bankruptcy Court
                                                                         District of New Mexico
 In re      Safe Site Youth Development, Inc. a New Mexico Non-Profit Corporation                                     Case No.
                                                              Debtor(s)                                               Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 None Debtor is a 501(c)(3)



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Site Directors of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date February 9, 2019                                                        Signature /s/ Felix Candelaria & Sarah Candelaria
                                                                                            Felix Candelaria & Sarah Candelaria

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy


            Case 19-10282-t11                       Doc 1            Filed 02/09/19       Entered 02/09/19 13:14:08 Page 36 of 36
